Title: To Thomas Jefferson from John Cunow, 17 December 1808
From: Cunow, John
To: Jefferson, Thomas


                  
                     To the President of the United States
                     
                     
                        17 Dec 1808
                     
                  
                  The Memorial of the undersigned, acting in behalf of the Board of Directors of the Society of the United Brethren for propagating the Gospel among the Heathen
                  The Protestant Episcopal Church of the United Brethren for a period of more than seventy years past has continually directed their views to the propagation of the Gospel among the Indian tribes in this country. Their first objects were the Creeks near Savannah in Georgia, to whom as early as in the year 1735. they devoted their exertions. But our Missionaries in contradiction to the promises made to them when they came to settle in the country having repeatedly been called upon to join the English in the war with the Spaniards, found themselves under the necessity to emigrate, and removed to Pennsylvania. In the progress of time the Brethren applied their care with more success to the conversion of the Mahikans in the then Provinces of Connecticut and Newyork. They next made several attempts to impart the christian doctrine to the Six Nations, who, tho’ not disposed to receive the Gospel themselves, were nevertheless instrumental to the promotion of christianity, by granting leave to our missionaries to reside among the Indian tribes, then under their protection. In the later times the Society of the United Brethren has principally labored among the Delawares and formed several regular settlements in the States of Pennsylvania and Ohio, in which at times a number of 500. Indians were collected, who by their words and actions approved themselves as faithful followers of the christian doctrine. Some of the Mahikan tribe joined the Delawares in these settlements, from whence our missionaries occasionally turned their attention to the Shawanose, Chippaways and other Indian nations, and of late the Brethren have extended their views with the permission of the Government of the United States to the Cherokee and Creek Indians.
                  The success of our endeavors to be useful to the Indians has in general been greatly impeded by the long continuance of the wars, first between the English and the French, and afterwards between the former and the present United States of America. In those wars our missionaries and their Indian converts were not only exposed to the greatest dangers, as from their decided opposition to warlike measures they were suspected by both the belligerent parties to be in the interest of their ennemies, but were several times the victims of their faithful adherence to a peaceable behavior. Among numerous instances of this kind two are the most prominent, first when in the year 1755 they were attacked by a party of Indians in the French interest and eleven of the white Brethren in the service of the Mission partly murdered and partly burnt alive, and secondly when in the year 1782 ninety six of our Indians were massacred in cool blood by a party of American freebooters. It is owing to these occurences as well as to the cession of the Indian Lands to the English Government and the United States, that in the course of about sixty years our Indians were not less than fourteen times under the necessity to change their places of residence, and to leave their much improved settlements in order to begin a new in the wilderness. After this statement of facts it cannot be surprising, that our success in introducing the habits of civilized life among our Indians has been but indifferent, tho’ in the earlier times appearances were very favorable in this respect. Many of their young people having been placed in the Schools of our Society at Bethlehem and elsewhere learned to read and write both the English and German Languages, and some of them made considerable proficiency in Music. In the year 1747. our Society had a Saw Mill built to the Indians on Mahony Creek about 25. miles to the Northwest of Bethlehem, which was regularly worked by them, and the boards sent down the Lehigh river in floats. Those residing on the Muskingum have of late begun to use the plough and to raise wheat on their lands. But tho’ our Indians have not improved so much in the useful arts as under more favorable circumstances could have been expected, yet it is not to be denied, that the zeal and perseverance, with which our Society has endeavored to impress on their minds the important truths of our holy Religion, as far as the most signal effects thereof are evident in their peaceable conduct and general good will to all men, have been and always will be of great service to the people of the United States.
                  Your Excellency is justly celebrated for the most affectionate concern for the condition of the aborigines of this country, and for the most benevolent exercise of the power vested in the Chief Magistrate of the Union for the promotion of their prosperity, and as much as the unwearied efforts of our Society have had and still have the tendency to advance their temporal and eternal happiness, your memorialist confidently anticipates your Excellencys best wishes for the success of our undertakings, and cherishes a flattering expectation, that our endeavors will be entitled to a share of your protection.
                  For the present the United Brethren have 3. Settlements among the Indians who live under the protection of the Government of the United States, vizt.
                  1., on Muskingum River, on the Land granted by Congress to our Society in trust for the christian Indians, who formerly resided there
                  2., on Huron River near Lake Erie, which was begun in 1803. by a number of our Indians returning from Canada, whither they had fled after all their attempts to find an asylum in the United States had proved unsuccessful.
                  3., in the Cherokee Country, where our Society has established a School for the instruction of the young people of the Cherokee nation.
                  To this may be added, that two Brethren lately have been sent to reside among the Creeks, who under the direction of Col. Hawkins furnish them with spinning wheels, looms, tin ware and other articles of their trade.
                  Our Indians who but 5. years ago have settled, as before mentioned, on the Huron River, are again under the necessity to emigrate, as the Land on which they reside by a late Treaty has been ceded to the United States and a Connecticut Land Company. They have now received a message from the Chiefs and Captains of the Delawares on White River, inviting them to come and live with them on the Land, which in a council lately held at Fort Wayne has been granted to them by the Miamies. Whether they will accept of this call or not, is still uncertain, but we have wished to give to the Government of the United States the earliest information of it, with a view to obtain permission for our missionaries to reside there, in case our Indians should be disposed to follow the direction of the Chiefs.
                  As our Society is willing to continue their labors among the Indians, unless all attempts to be useful to them should entirely fail, your memorialist has been directed to represent to your Excellency the increasing difficulties with which we have of late to struggle in the prosecution of our endeavors, from the immoderate use of spirituous liquors, to which the Indians are addicted. By a law which in 1802. was passed by the Congress of the United States prohibiting the introduction of liquors among the Indians by the traders, great relief was afforded for a certain time. But the Indians having since fallen into a plan to introduce themselves all kinds of liquors into their country from the State of Ohio and the Indiana and Michigan Territories, the pernicious consequences become daily more evident, and unless properly checked, cannot fail to operate to the complete destruction of the Indian nations. Your memorialist therefore respectfully requests your Excellency to exercise your authority as far as respects the said Territories and to use your influence with the government of the State of Ohio in order to prevent completely the introduction of liquors among the Indians.
                  By order of the Board
                  
                     John G. Cunow.
                  
               